Title: To George Washington from Major General Stirling, 28 December 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Middle brook [N.J.] Decer 28: 1778
  
I had the honor of Writing to your Excellency the 25th. I sent the letter to McHenry to forward. there is Nothing New in this Quarter; the Severity of the Weather seems to have Stoped the Chanels of Intelligence. The distress of the Army for want of forrage had Come to the last Extremity, indeed the very existance of it depended on an immediate relief, and however disagreable the Measure, Necessity has Obliged me to grant a Warrant to impress forrage from farmers round us, for a temporary releif untill some Can be brought in from a greater distance. I have wrote fully on this Subject to General Greene, who is fully Sensible of the Measure, but unless other Measure’s are taken to get in Indian Corn from those Counties remarkable for growing it the distress will soon be greater than ever, and without remedy, we shall have no such rescource to go to. Monmouth, Burlington, & Glouster Counties yeild Abundance of that Grain and the farmers I am perswaded might be induced to bring it in were they properly Applyed to.
The Hutting has gone on as well as the weather would Admit of and although it has been Cold in Extreme the Army is in great health and good Spirits.
Lady Stirling Joins in her best respects to your Excellency & Mrs Washington with your Excellencys Most Obt Humble Servt
  
    Stirling,
  
  
No papers from New York Since those sent on the 25th. I wish your Excellency would be so good as to order two or three sets of the Philadelphia papers to be sent forward I shall not be Able otherwise to get the New York papers.
  
